Citation Nr: 1713004	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  02-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive heart disease, to include as due to herbicide exposure.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to July 1969, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans Appeals (Board) on appeal from May 2001, February 2011, and March 2011 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The May 2001 decision denied service connection for hypertension.  In a May 2004 decision, the Board denied service connection for hypertension; reconsideration of the decision was denied in June 2004.  However, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), which in June 2005, on the basis of a Joint Motion, vacated the Board's decision and remanded the matter for further consideration.  The Board in December 2005 in turn remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

The February 2011 rating decision denied service connection for a heart condition, while the March 2011 rating decision denied entitlement to TDIU.

The Veteran testified at January 2003 and June 2010 hearings before a Decision Review Officer (DRO) at the RO regarding hypertension.  In August 2007 the Veteran requested a hearing before a Veterans Law Judge.  However, in October 2007 the Veteran withdrew this request.  Subsequently, in January 2010 the Veteran requested a hearing before a Veterans Law Judge.  However, in March 2010 correspondence the Veteran converted this request to one for a DRO hearing.  He has not requested a hearing of any type in connection with the heart and TDIU claims.

The case was again before the Board in June 2012, July 2013 and February 2016 when it was remanded for further development.


FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by active service, was not manifest to a degree of 10 percent or more within the first post-service year, is not due to or aggravated by service connected posttraumatic stress disorder (PTSD) and is not otherwise related to an incident of active service.

2.  Hypertensive heart disease was not incurred in or aggravated by active service, was not manifest to a degree of 10 percent or more within the first post-service year, and is not otherwise related to an incident of active service to include exposures to herbicides.

3.  The Veteran's service-connected disabilities of PTSD, compensated at 50 percent, residuals of a shell fragment wound, compensated at 10 percent disabling, tinea pedis, compensated at a 10 disabling, chloracne, compensated at a 10 percent disabling and erectile dysfunction, with a noncompensable evaluation, are reasonably shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during active service and may not be presumed to have been incurred therein, nor is it related to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310,  4.104 (2016).

2.  Hypertensive heart disease was not incurred in or aggravated during active service and may not be presumed to have been incurred therein, nor is it related to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment and personnel records, private and VA medical records, VA examination reports, limited Social Security Administration (SSA) records, and lay statements in support of his claim.

Regarding the issue of entitlement to a TDIU, as such is being granted in full, no discussion of VA's duties is necessary.

The RO provided the Veteran with pre-adjudication VCAA notice via letters dated in March 2006 and January 2010.  He was notified of the evidence needed to substantiate his claims for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter informed him of the criteria that VA utilizes when determining the disability rating and the effective date of awards.

The Board is cognizant of the Veteran's claim that he was treated and provided with medication for hypertension during service and that records of such are missing from the Veteran's treatment records.  The Board notes, however that upon review of the claims file, there is no indication whatsoever that upon request of the Veteran's service treatment records, they were not received in their entirety.  Service treatment records are congruent with the Veteran's personnel records and demonstrate regular treatment.  Additionally, the Veteran has been invited on multiple occasions to provide any additional evidence in support of his claim and has provided no additional service treatment records not already in the claims file.

The Veteran has received examinations for his hypertension and hypertensive heart disease in November 2000, May 2003, and November 2006, December 2010, September 2013 and June 2016.  When considered together, the examinations are adequate for adjudication purposes.  

The Board remanded the issue on appeal in February 2016 in order to obtain the Veteran's Social Security Administration records and in order to obtain new VA examinations.

Regrettably, following the RO's request for records, in May 2016, the SSA stated that the Veteran's records had been destroyed.  The Veteran was informed of this in an August 2016 correspondence wherein he was invited to provide any additional records include any relevant evidence he believed would support his claim.  The Veteran did not respond to this request.  Thus, such records are unavailable.  The Veteran was afforded VA examinations in accordance with the mandates of the February 2016 Board remand.

The June 2016 examinations reflect that the examiners conducted a review of the Veteran's claims file and obtained an oral history from the Veteran and evaluating the Veteran.  The examiners discussed the relevant evidence in making their findings.  Thus the mandates of the remand have been met.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.



II.  Service Connection Claims

As the Veteran's hypertension and hypertensive heart disease are closely related, they will be considered together below.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372  (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases, to include hypertension and cardiovascular-renal disease, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122  (2000).  The Board must review the entire record, but it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

If a Veteran was exposed to an herbicide agent during active service, the following diseases (non-exhaustive list) shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) . . . . 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

Hypertension and Hypertensive Heart Disease 

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2016).  Diagnostic Code 7101 provides that a 10 percent rating is warranted for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Service medical records are negative for complaint, treatment, or diagnosis related to hypertension or high blood pressure.  Specifically, a December 1966 Report of Medical Examination for enlistment reflects a blood pressure reading of 134/88 and notes a negative history of high blood pressure.  An October 1967 Report of Medical Examination reflects a blood pressure readings of 120/72 and notes that the Veteran reported having a history of high blood pressure.  A November 1967 report of dental treatment notes no high blood pressure.  Service medical records, dated in December 1967 and March 1968, show blood pressure readings of 130/70 and 140/90, respectively, the Veteran was found to have reported feeling ill in both instances.  A July 1969 Report of Medical Examination for ETS (expiration of term of service) reflects a blood pressure reading was 130/50 and the Veteran reported a negative history of high blood pressure.  

Post-service treatment records include a March 1981 private treatment note in which the Veteran reported a swelling under the left arm.  The Veteran's blood pressure was 150/98.  It was noted that the Veteran denied any chronic health history or routine medication.  

The first evidence of hypertension is demonstrated in November 1990.  Specifically, a private medical record notes that the Veteran sought treatment for dizziness, was found to be hypertensive, and started on medication.  A letter from private physician Dr. J.J. dated June 1997 noted that the Veteran's recent physical examination found blood pressure high enough that the Veteran was in danger of stroke and heart disease.  Dr. J.J. expressed that he hoped the Veteran would be able to discontinue smoking.  An additional June 1997 treatment note from Dr. J.J. noted that the Veteran continued to smoke about half a pack per day.  A September 1998 private treatment record noted that the Veteran had smoked half a pack per day since age 19 and that he had had hypertension for eight years.  The Veteran's two brothers were noted as having hypertension.

A November 2000 report of VA examination for hypertension states that the Veteran received treatment at a private clinic when he was employed and that he had been hospitalized at a private institution on two occasions, once in 1998 and once in 1999 because of severe elevated blood pressure.  The examiner provided a diagnosis of hypertension, essential, severe, inadequately controlled with present medication.  This examination report also includes the opinion that it would be impossible for the examiner to state the time of onset of the Veteran's hypertension because of the absence of significant medical records available for review.  Similarly, a May 2003 report of VA examination for hypertension includes a diagnosis of essential hypertension as well as the comment that the examiner is unable to establish service connection for it.  

In his June 2001 notice of disagreement, the Veteran states "records, diagnosis should show problems with high blood pressure throughout my tour of duty...considering being hauled around like cattle or livestock."

During his January 2003 personal hearing at the RO, the Veteran testified that he was treated for hypertension during service and that, within one year of his discharge from service, he continued to receive such treatment from E. Reed, M.D.  Unfortunately, a March 2003 communication from the Veteran reflects that the records of his post service treatment from Dr. Reed are unavailable because the physician is deceased.

VA medical center treatment records include a May 2003 treatment note in which it was found that the Veteran had essential hypertension but the treating physician could not establish any service connection for it.  A February 2005 VA medical center treatment note stated that the Veteran had been newly diagnosed with congestive heart failure (CHF).  It was noted that given the fact that the Veteran never had chest pain and there was no history of myocardial infarction, this decreased the likelihood of coronary artery disease but that given the Veteran's age this should be ruled out.  The Veteran's treating physician stated the etiology was likely long-standing hypertension.  

In a statement from the Veteran's spouse C.J. dated in October 2005, C.J. stated that she believed the Veteran's high blood pressure stemmed from his military service.

In a November 2005 correspondence from doctor of osteopathy, J.S. it was noted that while the Veteran was in Vietnam his blood pressure was noted to be high and that the Veteran also recalled other hypertensive readings while in the military and that the Veteran's blood pressure was elevated on his discharge physical.  Dr. J.S. stated that it was his opinion that the Veteran had malignant, uncontrolled hypertension which was first noticed and documented during the Veteran's tour in Vietnam.  

In a March 2006 statement from the Veteran's sister, B.M., a retired registered nurse, B.M. noted that upon his return home in 1969, the Veteran showed unusually elevated blood pressure at different times.  She stated that her family did not have a history of high blood pressure and that the Veteran's hypertension "could have incurred or was manifested to a degree while serving in Vietnam."

At a November 2006 VA examination, the Veteran reported a history of hypertension between 1967 and 1968.  The examiner stated that the Veteran's records demonstrated one episode of high blood pressure of 140/90 in 1968 when he came for treatment of an urinary tract infection and that all other readings were within the normal range.  It was noted that the Veteran was started on medications in 1970.  

The examiner noted that the Veteran had a history of CHF diagnosed between 2005 and 2005 with an admission to the hospital for exacerbation of CHF in February 2004.  It was noted that the Veteran's CHF was thought at the time to be more likely than not due to his uncontrolled hypertension. 
`
Following examination of the Veteran and review of the claims file, the VA examiner concluded that the Veteran had hypertension which less likely than not began in the service as the Veteran had just one episode of elevated hypertension in the service.  The examiner stated that it was more likely than not that the Veteran's hypertension began in 1970.

The Veteran testified before a Decision Review Officer in January 2010.  During his hearing the Veteran reported that he was diagnosed with hypertension when he came out of the Army in 1970.  The Veteran suggested that his hypertension was related to his PTSD.  

In a December 2010 VA examination of the heart, the Veteran was noted to have been hospitalized on several occasions with congestive heart failure.  The Veteran reported atypical chest pain and hypertension.  Following a review of the claims file, the examiner found that it was not at least as likely as not that the Veteran had ischemic heart disease.  The examiner noted that the Veteran's records showed that the Veteran was never found to have had a heart attack or ischemic electrocardiogram (ECG) changes nor was exertional chest pain found.  The examiner noted that it was more likely that the Veteran's cardiomyopathy was due to hypertension.  

In an April 2013 post remand brief, the Veteran, through his representative, stated that a study published in Psychometric Medicine noted that veterans diagnosed with PTSD were at higher risk of early death from heart disease.  It was noted that chronic sleep impairment had also been associated with hypertension, atherosclerosis, and abnormal cholesterol all of which predispose the individual to the development of cardiovascular disease.  

At a September 2013 VA examination, following an examination and review of the Veteran's claims file, the examiner found that the records indicated that hypertension was not diagnosed during active duty and not within a year of discharge and therefore was considered less likely than not that hypertension was related to his time in military service.  The examiner stated that, according to Harrison's Principles of Internal Medicine, 17th edition, 80-95 % of hypertensive patients are diagnosed as having essential hypertension (also referred to as primary or idiopathic hypertension).  In the remaining 5-20% of patients a specific underlying disorder causing the elevation of blood pressure can be identified.

The examiner stated that, in fact, the Veterans Affairs Normative Aging study did not show any increase in blood pressure in patients with the highest scores for PTSD in their sample population and it was therefore less likely than not that the Veteran's hypertension and heart disease was caused or aggravated by PTSD.  

VA medical center treatment notes dated in November 2015 note that the Veteran was brought in for treatment by his son following an incident where the Veteran was found without clothing, cold and in his garage, apparently having been there overnight.  The assessment was "psychosis not otherwise specified, rule out delirium vs. CVA[cardiovascular accident] related psychosis; PTSD, chronic."  A later November 2015 treatment note noted that it was unclear whether the Veteran had baseline dementia from strokes due to his current psychosis.  The physician noted that it is possible that the Veteran began having psychotic symptoms after his most recent stroke two months prior but previous psychotic symptoms could not be ruled out.  It was noted that the most likely explanation was psychosis secondary to stroke with or without underlying dementia.  

At his June 2016 VA examination, the Veteran reported that he started medication for his hypertension in 2000 because he could not control his blood pressure.  The Veteran reported that he was told that he had a bad heart due to hypertension in 2004.  Following a review of the Veteran's claims file and examination of the Veteran, the examiner found that the Veteran did not meet the criteria for a diagnosis of hypertension while in service.  The examiner cited a September 1998 treatment record noted a past medical history of hypertension times eight years, twenty-one years after his service.  The examiner found that therefore the claimed hypertension and hypertensive heart disease was not related to the Veteran's active service or within a year of his discharge.

The examiner noted that a review of the treatment records demonstrated that the Veteran was diagnosed with PTSD by a private provider in 2006 but that VA mental health providers disagreed with the diagnosis at that time and diagnosed the Veteran later in January 2009.  The examiner stated that a review of the Veteran's blood pressure readings from 2006 to the present revealed three episodes of blood pressure above 160, noting that two were on the days of a medical procedure and the other was based upon a visit to the emergency room for paranoia (associated with a stroke in treatment records).  The examiner stated that otherwise hypertension was well-controlled and therefore the Veteran's claimed hypertension and hypertensive heart disease was not caused or aggravated by service-connected PTSD.  

The examiner stated further the National Academy of Science's institute of Medicine's Veteran and Agent Orange Update 2010 document noted "limited or suggestive evidence of an association between exposure to Agent Orange and hypertension."  The examiner noted that according to UpToDate, "although the exact etiology of primary hypertension remains unclear, a number of risk factors are strongly and independently associated with its development, including "advancing age, obesity, family history and race."  The examiner noted that the Veteran had a number of the noted risk factors including a strong family history of hypertension in his father and two brothers, his race, and age 43 at diagnosis.  The examiner stated that these risk factors outweighed the limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The examiner concluded that therefore, the claimed hypertension and hypertensive heart disease was not at least as likely as not related to Agent Orange exposure.

In a June 2016 examination of the heart, the Veteran reported that he became short of breath walking from the parking lot to the front door and had shortness of breath with starting a lawn mower since 1999.  The examiner stated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  The examiner noted that the Veteran's heart conditions prevented him from performing strenuous physical activity.


Hypertension and Hypertensive Heart Disease Analysis

i.  Service Connection on a Presumptive Basis

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307 (a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309 (e), as listed above.

The list diseases for which service connection may be presumed due to an association with herbicide agents does not include hypertension.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 2.  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure.  Further, while presumptive service connection is available for ischemic heart disease, the evidence of record clearly shows that the Veteran's congestive heart failure was not ischemic heart disease.  This is demonstrated by the December 2010 and June 2016 in no uncertain terms, with the Veteran's VA examiners finding that ischemic changes had not been demonstrated and that the Veteran did not have any heart condition which could be considered ischemic heart disease.

As these claims are for a diagnosed disability not recognized under 38 C.F.R. § 3.309 (e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 3.309 (a) for service connection on a presumptive basis for chronic diseases which manifest to a compensable degree within an applicable time.

The evidence does not show, nor does the Veteran contend, that hypertensive heart disease is demonstrated in service or within a year of service.

The evidence is also against a finding that the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  The Veteran separated from active service in July 1969, clinical evidence of hypertension appears over twenty years after this date.  

In so finding, the Board notes the Veteran's contention that he received treatment for hypertension and was diagnosed with hypertension in 1970, arguably within a year of the Veteran's service as well as the findings of the November 2006 VA examiner and the Veteran's sister's statement.  Regrettably, however, neither the contentions of the Veteran nor the findings of the November 2006 VA examiner, which rely solely on the Veteran's contentions, are supported by any medical evidence demonstrating that hypertension manifested to a compensable degree, i.e. with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control within a year of the Veteran's service.  In fact, the earliest available treatment records include a March 1981 report where the Veteran reports no chronic condition or regular medication.  Further, the Veteran's sister, who states that she is a retired registered nurse, stated that the Veteran was hospitalized on numerous occasions since 1966 for hypertension, noting that the Veteran showed elevated blood pressure at different times.  Again, however, the degree to which the Veteran's blood pressure was elevated at that time is not demonstrated by the evidence of record.  

Finally, the Board finds the November 2005 findings of Dr. J.S. and the findings of the November 2006 VA examiner that the Veteran's blood pressure was found to be high of limited weight as it appears to be merely a recitation of the Veteran's stated history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Moreover, the above is considered alongside multiple findings that the Veteran's hypertension was first shown in 1990, as demonstrated by private treatment records.  Where the Veteran is shown to have both reported that his hypertension began in the 1990s and 1970, such inconsistencies render the contention less valuable.  Further, upon review of the claims file, to include service treatment records, the Veteran's September 2013 and June 2016 VA examiners, both of whom are shown to have reviewed the claims file in its entirety found that the Veteran's hypertension did not manifest within a year of the Veteran's service.  

In sum, service connection for hypertension on a presumptive basis is not warranted because hypertension is not a disability that may be presumed to be related to herbicide exposure and the STRs do not support a finding of hypertension to a compensable degree within one year of separation from service.  See DC 38 C.F.R. § 4.104, Diagnostic Code 7101.

ii.  Service Connection on a Direct Basis

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is against a finding that the Veteran's hypertension or hypertensive heart disease is causally related to, or aggravated by, active service.

The Veteran's service treatment records are negative for any complaints of, or treatment for, hypertension or hypertensive heart disease.  The Veteran's treatment records demonstrate two instances of elevated blood pressure both of which are reported during a time of illness.  While the Veteran reports a history of high blood pressure in October 1967 report of medical history, this is not demonstrated by treatment records.  Moreover, while the Board is, again, cognizant of the Veteran's claims that he received treatment for high blood pressure in service, this is contradicted by the service treatment records themselves, most significant the Veteran's report of medical examination at the time of separation from service which does not note hypertension.  There is no competent evidence of record that these findings are indicative of hypertension.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The Veteran does not suggest, and the record does not show, that hypertensive heart disease manifested in service.  In fact, congestive heart failure is first shown over thirty years after the Veteran's service.  

Moreover, the medical evidence overwhelmingly demonstrates that the Veteran's congestive heart failure is due to his hypertension.  As early as June 1997, the evidence demonstrates that the Veteran was in danger of heart disease due to his high blood pressure, the Veteran was encouraged also at that time to stop smoking.  Further February 2005 treatment notes demonstrate that the Veteran had been recently diagnosed with congestive heart failure and that the etiology of such was likely long standing hypertension.  The Veteran's December 2010 VA examiner is shown to agree with such findings.  

In considering the Veteran's own assertions as to the cause of his hypertension, the Board finds that while the Veteran is competent to report observable symptoms, he is not shown to have the medical expertise required to determine that hypertension is due to his military service.  Therefore, competent medical evidence is required. See Jandreau, 492 F. 3d at 1376-77 ; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, the Veteran's reports of his symptoms are shown to change significantly throughout the course of the appeal.  The record shows that the Veteran's earliest contentions about his hypertension, those made at the time of his November 2000 VA examination and in his June 2001 notice of disagreement, do not include the Veteran's contentions that he received treatment for or a diagnosis of hypertension during service.  Moreover, the earliest available treatment records include the Veteran's reports that he was diagnosed in 1990.  The Board finds these inconsistencies render the Veteran's assertions less credible and, as such, they are afforded less probative weight.

The Board has additionally considered the findings of the Veteran's sister, a retired registered nurse who has stated that the Veteran's hypertension could have incurred in Vietnam.  However, such a finding is too speculative to support a finding of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

Further the Board has considered the findings of Dr. J.S., however his findings that the Veteran's hypertension was "first noticed and documented during the Veteran's tour in Vietnam" is contraindicated by the service treatment records and Dr. J.S. appears to rely on the Veteran's assertions alone, which, as noted above are afforded limited probative weight.

In contrast, the findings of the June 2016 VA examiners are found to weigh against a finding of service connection for hypertension, their findings are supported by complete rationale and follow a review of the claims file.

Specifically, the June 2016 VA examiner first notes that the Veteran's hypertension is demonstrated to have begun twenty-one years after service.  The examiner additionally noted that while the exact etiology of hypertension remained unclear that risk factors strongly and independently associated with the development of hypertension included advancing age, obesity and weight gain, family history, and race, with a greater association in African Americans.  The examiner noted a strong family history of hypertension in his father and brothers, that the Veteran was an African American, was 43 at the age of diagnosis.  The Veteran concluded that the Veteran's hypertension was not related to his active service.  

Additionally, when a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Further, continuity of symptomatology may be established where the condition is noted during service (or in the presumptive period) but not shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, a chronic disease is not shown in service nor is continuity of symptoms shown.

While neither hypertension nor hypertensive heart disease may be presumed to be due to exposure to herbicides, where the evidence shows a relationship between such exposure and a disability, service connection may be established.  

As pertaining to the issue of a direct connection between exposure and the Veteran's service-connected disorders, the most probative evidence of record is the findings of the June 2016 VA examiner.  The examiner found that neither hypertension nor hypertensive heart disease were at least as likely as not related to exposure to herbicides.  In so finding, the examiner noted the findings of the National Academy of Science's Institute of Medicine's findings that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension but noted that the Veteran's own risk factors, age, weight, family history and race outweighed the evidence suggesting a relationship between exposure and hypertension and hypertensive heart disease.  As this finding is based upon a review of the record, medical findings and an examination of the Veteran it is found to be the most probative evidence available and weighs against a finding of service connection on this basis. 

Thus, the evidence weighs against a finding that either hypertension or hypertensive heart disease is directly related to service.

iii.  Service Connection on a Secondary Basis

The Veteran contends that his hypertension and hypertensive heart disease are secondary to his service-connected PTSD. 

As above, while the Board notes that the Veteran may sincerely believe that there is a relationship between the Veterans' PTSD and his hypertension and heart disease, he is not competent to make such a medical determination.  

Of the evidence of record, the pertinent evidence relevant to this matter consists of the Veteran's April 2013 post remand brief which cites findings that veterans with PTSD were at a higher risk of early death from heart disease and that chronic sleep impairment had been associated with hypertension, and the findings of the September 2013 and June 2016 VA examiners.

Initially, the Veteran, through his representative, contends that PTSD led to a higher risk of death from heart disease and that sleep impairment had been associated with hypertension and cardiovascular disease, this is noted to be based on a study in which the Veteran's own medical history was not considered.  

In contrast, following a review of the claims file, the September 2013 VA examiner noted that no large-scale studies demonstrated an increase in hypertension due to PTSD and that a VA study showed no increase in blood pressure in patients with the highest scores of PTSD.  Additionally, the June 2016 VA examiner noted that the Veteran's hypertension pre-dated his PTSD.  The examiner found that from the time the Veteran was shown to have PTSD to the present, there were three episodes of blood pressure above 160, of which two were on the days in which medical procedures were taking place and another was associated with paranoia, which was believed to be associated with a stroke.  The examiner concluded that the evidence therefore demonstrated that the Veteran's hypertension and hypertensive heart disease was not caused or aggravated by PTSD.

Having weighed the evidence for and against the Veteran's claim that his hypertension and hypertensive heart disease is related to his PTSD, the Board finds that the findings of the VA examiners outweigh the assertions of the Veteran in that they are informed by a review of the evidence of record as well as an examination of the Veteran and demonstrate that scientific studies have been considered in light of the Veteran's own medical history.

Thus, the evidence does not support a finding that the Veteran's hypertension and hypertensive heart disease are related to any service-connected disabilities.  Based on the evidence, the Board finds that service connection on a secondary basis is not warranted.

In sum, the adequate medical opinions of record as well as the competent medical evidence demonstrates that the Veteran's hypertension and hypertensive heart disease is less likely as not related to herbicide exposure or to PTSD, and the evidence weighs against a finding that either disorder are least as likely as not due to any other factor of service.  Service connection for hypertension and hypertensive heart disease is not warranted. 

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

In December 2009, the Veteran submitted an application for TDIU, indicating that he stopped working in October 1999.

The Veteran has met the requirements for a schedular TDIU since the date of his December 2, 2009 claim.  As of that date, he was compensated for PTSD at a 50 percent rate, residuals of a shell fragment wound, compensated at 10 percent disabling, tinea pedis, compensated at a 10 percent rate, chloracne, compensated at a 10 percent rate and the Veteran has a noncompensable rate for erectile dysfunction.  The Veteran's combined evaluation was increased by 1.9 percent for his tinea pedis and residual of shell fragment wound due to the "bilateral factor."  The Veteran was later granted service connection for prostate cancer, compensated at 100 percent rate.  The claims file indicates that the RO has proposed to reduce the Veteran's rating for this disability to 40 percent disabling, however as the Veteran is found to be unemployable due to other service-connected disabilities which themselves meet the criteria for TDIU and because the effective date for TDIU would be earlier than the effective date for prostate cancer, the Board may proceed with its analysis.  The Veteran meets the specific percentage requirements of 38 C.F.R. § 4.16 (a).  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran is shown to have worked for twenty-nine years for Xerox, the Veteran has provided a number of reasons for having left his position.  

Private medical records dated from 1991 to 1998 and the Veteran's Xerox personnel records reflect that he had employment problems due to his hypertension.  During the January 2003 VA DRO hearing, the Veteran clearly asserted that he was let go from Xerox due to his hypertension.  The contemporary private medical records, Xerox personnel records and hearing testimony are negative for any indication that any psychiatric symptoms or disability caused the Veteran's employment difficulties or termination.  

In contrast, a VA treatment record demonstrates that the Veteran reported in September 2005 that he was moved to an office job to the warehouse but was forced to retire from his job because his skin smelled.  A July 2010 VA treatment note reports that the Veteran was fired from his job, that his job falsified his record and said he quit and it was noted that the Veteran was "somewhat vague on details."  A November 2010 treatment note includes the Veteran's reports that he was fired because he was talking and crying at his desk.

During a September 2013 VA examination the Veteran is shown to have reported that his supervisors at Xerox consistently referred him to mental health care.  Additionally, they refused to give him responsibility in managing people, and kept him isolated.  In addition, the Veteran felt at times as if the traumatic events were recurring (flashbacks), which was one main complaint of his supervisors.  Relying upon the Veteran's own reports, the VA examiner found that the Veteran was unemployable due to PTSD.

The claims file includes a Social Security Administration notice of decision, in which the SSA found that the Veteran had been disabled since August 2002, finding that the Veteran had a severe impairment due to chronic feet pain due to tinea pedis and uncontrolled hypertension.  In its findings, it was noted that the Veteran had a high school education and an unskilled work background in a warehouse and landscaping.

Following the February 2016 remand, new examinations were scheduled in order to determine the functional impairment caused by the Veteran's service-connected disabilities.

In pertinent part, those examinations included a new PTSD examination in which the June 2016 VA examiner is shown to note the incongruity in the Veteran's reporting.  The examiner also notes that the Veteran's mental state had changed since his September 2015 stroke.  The examiner noted that prior to the Veteran's stroke, the Veteran's most prominent complaint was insomnia but otherwise the Veteran reported a generally stable mood.  The examiner noted that the Veteran's inconsistency in reporting made it difficult to opine that mental health factors were the primary driver of his termination.  The examiner stated, however, that the Veteran's pre-stroke PTSD symptoms would moderately impair his ability to work in an environment that required frequent interactions with customers, coworkers or supervisors, perhaps especially in an office environment.

In a June 2016 skin examination, the Veteran is shown to have faint tinea pedis which could be exacerbated if in an occupation which caused his feet to trap moisture.  Another examination of the Veteran's scars included the VA examiner's opinion that, as the Veteran had pain of the left foot with leather dress shoes or socks, "any occupation that does not require the Veteran to wear socks or leather dress shoes would be feasible."

In determining whether a TDIU is warranted, the Board considers whether service-connected disabilities combine to prevent the Veteran from securing or maintaining all forms of substantially gainful employment consistent with the Veteran's education and past employment experience.  Here, the evidence demonstrates that the Veteran was employed in a warehouse for several decades and reports that he worked as a landscaper thereafter.  The Veteran is shown to have a high school education.   While it appears that the Veteran's non-service connected disabilities also affected the Veteran's ability to work, given the June 2016 VA examination findings, the Board finds that the Veteran is unemployable due to service-connected disabilities alone.

Here, the Board finds most probative the findings of the June 2016 VA examiners.  The Veteran's PTSD examiner found that the Veteran would be impaired in an office setting while the Veteran's scar and skin examiner found that the Veteran would be unable to work in positions which required leather shoes or, significantly, socks.  The Board must consider, given the Veteran's education, employment history, and vocational attainment, whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  Given that the Veteran is found to be impaired in both office jobs and any jobs, presumably, which may require socks, the Board can think of no position for the Veteran which meets these exceptional limitations.  

Resolving remaining reasonable doubt regarding degree of disability in the Veteran's favor, as required the Board finds that the Veteran is unemployable due to his service-connected disabilities, and that a TDIU rating is warranted.







(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypertensive heart disease, to include as due to herbicide exposure is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


